EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M. Clare Frederick (reg. no. 66,608) on 06/27/2022.

The application has been amended as follows: 
In the claim:

	Claim 35, line 1, “Claim 1” has been changed to - - Claim 9 - -.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a product exchange system configured for managing an exchange of information related to a transaction executed through an ecommerce platform provided by a third-party business between a user and the third-party business, wherein the user requests delivery of a product through the transaction, wherein the product is delivered by a shipping entity, and wherein the product exchange system, the third-party business, the shipping entity, and the user are separate parties, the controller of the product exchange system is configured to: receive a user request to log into the product exchange system from the user through the ecommerce platform provided by the third-party business, wherein the user request includes the login credentials; upon verifying the login credentials, send at least a subset of the user information from the database to the third-party business, wherein the subset of the user information includes partial address information of the physical address and does not include all of the physical address; and2Appl. No. 17/200,548 Response to Office Action dated March 21, 2022provide all of the physical address to the shipping entity to facilitate delivery of the product by the shipping entity to the physical address of the user and in combination with other features as recited in claim 9.  Similar limitations as recited in claim 23 and further limitations of the dependent claims 11-22, 24-27, 30, 35 and 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN K VO/Primary Examiner, Art Unit 2887